Case 2:20-cv-00357-JAW Document 14 Filed 05/03/21 Page 1 of 2                     PageID #: 127


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Federal National Mortgage Association             CIVIL ACTION NO: 2:20-cv-00357-JAW

               Plaintiff                          MOTION TO EXTEND TIME TO
                                                  COMPLETE AND FILE SERVICE UPON
                                                  DEFENDANT, LORELLE COURTOIS
                                                  A/K/A LORELLE T. COURTOIS

                       vs.

Lorelle Courtois a/k/a Lorelle T. Courtois        RE: VACANT REAL PROPERTY
                                                  17 Romeys Way f/k/a 45 Straw Road,
               Defendant                          Gorham, ME 04038

Alan A. Labrecque a/k/a Alan A. Lebrecque Mortgage:
                                          June 4, 2007
             Party-In-Interest            Book 25168, Page 287

       NOW COMES the Plaintiff, Federal National Mortgage Association, by and through its

counsel, and hereby respectfully request that an order be entered granting this Motion to Extend

Time to complete and file service upon Defendant, Lorelle Courtois a/k/a Lorelle T. Courtois. As

grounds therefore, Plaintiff states, upon information and belief and information provided by the

servicer for the Plaintiff, the subject real property is vacant. Service upon the Defendant was

attempted by Cumberland County Sheriff ’s Office at 20 Riverview Street, Portland, ME 04102 on

October 13, 2020. Sheriff was advised that the Defendant was not known, per the current tenant.

Google searches using the Defendant’s name yielded results that indicate the Defendant’s possible

involvement with the U.S. Coast Guard Auxiliary in Massachusetts.           Additional LexisNexis

Accurint/RISK searches have been performed that yielded an additional address in East Weymouth,

Massachusetts. Additional time is requested to attempt service upon the Defendant at the East

Weymouth, Massachusetts address, if necessary, continue further research and investigation into the

current whereabouts of the Defendant, in order to complete and perfect service of the subject

Complaint upon said Defendant, or in the alternative, file a Motion to Serve via Alternate Means of

Publication.
Case 2:20-cv-00357-JAW Document 14 Filed 05/03/21 Page 2 of 2                        PageID #: 128


       WHEREFORE, the Plaintiff requests that this Honorable Court grant an additional 60 days

to allow for proper service of Defendant, Lorelle Courtois a/k/a Lorelle T. Courtois, with a copy of

the subject Complaint and Summons.

       Respectfully submitted this 3rd day of May, 2021.

                                                       Respectfully Submitted,
                                                       Federal National Mortgage Association,
                                                       By its attorneys,

                                                       /s/Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com

                                  CERTIFICATE OF SERVICE
        I, Reneau J. Longoria, Esq. hereby certify that on this 3 rd day of May, 2021, I served a copy
of the above document by electronic notification using the CM/ECF system and/or First Class Mail
to the following:
                                                        /s/Reneau J. Longoria, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com

Lorelle Courtois a/k/a Lorelle T. Courtois
20 Riverview Street
Portland, ME 04102

Lorelle Courtois a/k/a Lorelle T. Courtois
28 Edgeworth Street
East Weymouth, MA 02189

Alan A. Labrecque a/k/a Alan A. Lebrecque
5 Romeys Way
Gorham, ME 04038
